Exhibit 10.32


THIRD AMENDMENT TO


M/I SCHOTTENSTEIN HOMES, INC.


EXECUTIVES’ DEFERRED COMPENSATION PLAN




WHEREAS, M/I Homes, Inc. (the "Company") sponsors and maintains the M/I
Schottenstein Homes, Inc. Executives’ Deferred Compensation Plan (the "Plan") to
provide its executives with an opportunity to defer payment of all or a portion
of their eligible compensation and to invest in the Company’s common shares,
$.01 par value per share (the "Common Shares"); and


WHEREAS, pursuant to Section 10 of the Plan, the Company has the right to amend
the Plan at any time; and


WHEREAS, the Company wishes to amend the Plan to eliminate the mandatory
deferral requirement in its entirety, to change the price at which amounts
allocated under the Plan are converted into phantom stock units, and to reflect
the recent change in Company name;


NOW, THEREFORE, effective January 1, 2004 (or in the case of Section 1. below,
January 12, 2004):


1.    All references in the Plan to "M/I Schottenstein Homes, Inc." shall be
deleted and replaced with "M/I Homes, Inc."


2.    Section 2 of the Plan shall be amended by deleting the terms and
definitions of "Adjustment Date" and "Executive Stock Bonus Plan."


3.    Section 2 of the Plan shall be further amended by replacing the definition
of "Executive," Fair Market Value," and "Mandatory Deferral" with the following:


(a)  "Executive" means those select management or highly compensated employees
whom the Board designates as eligible to participate in this Plan.


(b)  "Fair Market Value" of the Common Shares means the closing price of the
Common Shares on any national securities exchange on which the Common Shares are
then listed on the applicable date.


(c)  "Mandatory Deferral" means a mandatory amount credited to a Participant’s
Deferred Compensation Account with respect to any Plan Year prior to 2004.



       

--------------------------------------------------------------------------------

 

4.  Section 4 of the Plan shall be deleted in its entirety and replaced by the
following:


Section 4. DEFERRED COMPENSATION ACCOUNTS


A. Establishment of Deferred Compensation Accounts. The Plan Administrator will
establish a Deferred Compensation Account for each Participant. The Plan
Administrator will establish a subaccount for each Participant for each Plan
Year.


B. Participant Deferrals. With respect to each Plan Year, a Participant may
elect to have a portion of his or her Annual Cash Bonus credited to his or her
Deferred Compensation Account as a Discretionary Deferral. Before June 30 of
each Plan Year, each Participant must advise the Plan Administrator in writing,
on a form prescribed by the Plan Administrator (each, a "Deferral Notice"), of
the following: (a) the amount of any Discretionary Deferral and (b) the date the
Participant elects to receive distribution of the Discretionary Deferral for
that Plan Year; provided, however, subject to Section 5(D) of the Plan, the
earliest date the Participant may elect to receive distribution of the
Discretionary Deferral for any Plan Year shall be the date which is three years
after the end of that Plan Year. In the event a Participant fails to deliver a
Deferral Notice for any Plan Year, no Discretionary Deferral shall be made with
respect to that Plan Year. With respect to any Mandatory Deferral (for a Plan
Year prior to 2004) with respect to which the Participant has failed to deliver
a Deferral Notice, (1) the Participant shall be deemed to have elected to
receive distribution of the Mandatory Deferral for that Plan Year on the date
which is three years after the end of that Plan Year and (2) the Participant
shall be deemed to have elected to receive distribution upon a change in control
under the terms of Section 5(D) of the Plan. Each Deferral Notice shall apply
only to Annual Cash Bonuses payable to, or earned by, the Participant for that
Plan Year. A Deferral Notice relating to a particular Plan Year shall remain in
effect for that Plan Year unless and until changed by the Participant. A
Participant may, from time to time, extend the date specified by the Participant
for distribution of his or her Mandatory Deferral (if any) and Discretionary
Deferral for any Plan Year by delivering an Amendment to Deferral Notice on a
form prescribed by the Plan Administrator (each, an "Amendment to Deferral
Notice"), but only if the Amendment to Deferral Notice is received by the Plan
Administrator no later than six months before the distribution date designated
in the Deferral Notice or Amendment to Deferral Notice then in effect.


C. Participant Contributions. After the end of each Plan Year, the Company will
allocate to the Participant’s Deferred Compensation Account for that Plan Year,
in single or multiple installments, the percentage of the Annual Cash Bonus
equal to the amount specified as the Discretionary Deferral in the Deferral
Notice. Any amounts so allocated by the Company are called "Participant
Contributions."


D. Adjustment of Account Balances. The Participant Contributions credited to the
Deferred Compensation Account of a Participant for a Plan Year shall be divided
by the Fair Market Value of the Common Shares as of the date such amount is
credited to the Participant’s Deferred Compensation Account. Upon completion of
this calculation, each Deferred Compensation Account shall be credited with the
resulting number of whole Common Shares and any remaining amounts shall continue
to be credited to the Deferred Compensation Account until converted to whole
Common Shares in accordance with this Section 4(D). The Deferred Compensation
Account of each Participant shall be credited with cash dividends on Common
Shares at the times and equal in amount to the cash dividends actually paid with
respect to Common Shares on and after the date credited to the Deferred
Compensation Account. On the date any cash dividends are actually paid with
respect to the Common Shares, the amount of cash dividends credited to each
Deferred Compensation Account (and any other amounts then credited to such
account) shall be divided by the Fair Market Value of the Common Shares as of
such date; and the Deferred Compensation Account of each Participant shall be
credited with the resulting number of whole Common Shares and any remaining
amounts shall continue to be credited to the Deferred Compensation Account until
the date that the Participant’s Deferred Compensation Account is next credited
with a Participant Contribution or cash dividends with respect to the Common
Shares. The Plan Administrator may prescribe any reasonable method or procedure
for the accounting of these adjustments.


E. Stock Adjustments. The number of Common Shares in the Deferred Compensation
Account of each Participant shall be adjusted from time to time to reflect stock
splits, stock dividends or other changes in the Common Shares resulting from a
change in the Company’s capital structure.


F. Participant’s Rights in Accounts. A Participant’s only right with respect to
his Deferred Compensation Account (and amounts allocated thereto) will be to
receive distributions in accordance with the provisions of Section 5 of the
Plan.



       

--------------------------------------------------------------------------------

 

5.  Section 5(B) of the Plan shall be deleted in its entirety and replaced by
the following:


B. Method of Distribution. The Common Shares credited to a Participant’s
Deferred Compensation Account (as adjusted in accordance with the terms of
Sections 4(D) and 4(E)) with respect to each Plan Year, shall be distributed to
the Participant in a single bulk distribution of such Common Shares in
accordance with the Participant’s Deferral Notice or Amendment to Deferral
Notice then in effect for that Plan Year or, if no Deferral Notice has been
given, then in accordance with the terms of this Agreement.


6.  The Deferral Notice, Consent to Amendment, and Amendment to Deferral Notice
attached to the Plan as exhibits shall be replaced by the Deferral Notice,
Consent to Amendment, and Amendment to Deferral Notice attached to this
Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer.


M/I HOMES, INC.




By:_______________________________
Date        


Its:_______________________________

       

--------------------------------------------------------------------------------

 

M/I HOMES, INC.
EXECUTIVES’ DEFERRED COMPENSATION PLAN


DEFERRAL NOTICE




Name:                                            


Soc. Sec. No.:                                        


Plan Year to Which Deferral Relates:                            


1.  DISCRETIONARY DEFERRAL .


____    In accordance with the provisions of Section 4(B) of the Plan, I hereby
elect to defer ______ percent (    %) of my Annual Cash Bonus payable to me for
services as an Executive of M/I Homes, Inc. or any of its Affiliates with
respect to this Plan Year (the "Discretionary Deferral").


2.  DISTRIBUTION DATE .


____    I hereby elect to receive distribution of the Common Shares credited to
my Deferred Compensation Account in respect of my Discretionary Deferral for
this Plan Year within 60 days of _______________. I acknowledge that,
notwithstanding the foregoing election, distribution of the Common Shares
credited to my Deferred Compensation Account in respect of my Discretionary
Deferral for this Plan Year will be made within 60 days of my Termination Date.


3.  CHANGE IN CONTROL DISTRIBUTION .


Subject to Section 4(C) of the Plan, I elect:


_____    To receive


_____    Not to receive


a distribution of the Common Shares credited to my Deferred Compensation Account
with respect to the Plan Year set forth above, as soon as administratively
possible after a Change of Control occurs.



       

--------------------------------------------------------------------------------

 

4.  METHOD OF PAYMENT .


____    I hereby acknowledge that I will receive the distribution of all of the
Common Shares credited to my Deferred Compensation Account in the Plan with
respect to the Plan Year set forth above in a single distribution.


5.  DESIGNATION OF BENEFICIARY .


I hereby designate ______________________ as my primary Beneficiary and
______________________ as my contingent Beneficiary(ies) to receive any amounts
payable under the Plan for the Plan Year set forth above in the event of my
death.


6.  ACKNOWLEDGMENT .


I hereby acknowledge that (i) the deferral of portions of my Annual Cash Bonus
for the Plan Year set forth above under the Plan is irrevocable, subject to the
terms of the Plan with respect to amounts which are deferred under the Plan for
the Plan Year set forth above and shall remain in effect until terminated or
modified, (ii) the Plan is unfunded and is maintained primarily for the purpose
of providing deferred compensation to a select group of management or highly
compensated employees (as defined in the Employee Retirement Income Security Act
of 1974, as amended) and that I have no rights or claims to receive amounts or
Common Shares credited to my Deferred Compensation Account other than those
specifically granted by the terms of the Plan, and (iii) I am solely responsible
for ensuring that the Plan Administrator’s files contain my current mailing
address and that of my Beneficiary.


Date______________________                              
 
 
Signature___________________
Name (please print)



       

--------------------------------------------------------------------------------

 

M/I HOMES, INC.
EXECUTIVES’ DEFERRED COMPENSATION PLAN


CONSENT TO AMENDMENT




Name:_________________________________________                                 
          


Soc. Sec. No.:__________________________________                             
          


I understand that the M/I Homes, Inc. Executives’ Deferred Compensation Plan has
been amended and that amendment may affect the date that my benefits are
distributable. By signing below, I consent to that change and agree that payment
of my benefits will be governed solely by the terms of the amended Plan.


Date_________________________
 
 
Signature______________________
Name (please print)





       

--------------------------------------------------------------------------------

 

M/I HOMES, INC.
EXECUTIVES’ DEFERRED COMPENSATION PLAN


AMENDMENT TO
DEFERRAL NOTICE




Name:_________________________________                                         
  


Soc. Sec. No.:__________________________                                        


Plan Year to Which Deferral Relates:                            


1.  EXTENSION OF DEFERRAL PERIOD. In accordance with the provisions of the M/I 
Homes, Inc. Executives’ Deferred Compensation Plan (the "Plan"), I hereby elect
to extend the deferral I made with respect to the Plan Year set forth above to
within 60 days of the earlier of (i) my Termination Date (as defined in the
Plan), or (ii) ____________.


2.  CHANGE IN CONTROL DISTRIBUTION.
Subject to Section 4(C) of the Plan, I elect:


_____    To receive


_____    Not to receive


a distribution of the amount credited to my Deferred Compensation Account with
respect to the Plan Year set forth above, as soon as administratively possible
after a Change of Control occurs.


3.  REDESIGNATION OF BENEFICIARY. I hereby designate ____________________ as my
primary Beneficiary and ________________________ as my contingent
Beneficiary(ies) to receive any amounts payable under the Plan for the Plan Year
set forth above in the event of my death.


4.  ACKNOWLEDGMENT. I hereby acknowledge that (i) the deferral of portions of my
Annual Cash Bonus for the Plan Year set forth above under the Plan is
irrevocable, subject to the terms of the Plan with respect to amounts which are
deferred under the Plan for the Plan Year set forth above and shall remain in
effect until terminated or modified, (ii) the Plan is unfunded and is maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees (as defined in the Employee
Retirement Income Security Act of 1974, as amended) and that I have no rights or
claims to receive amounts or Common Shares credited to my Deferred Compensation
Account other than those specifically granted by the terms of the Plan, (iii) I
am solely responsible for ensuring that the Plan Administrator’s files contain
my current mailing address and that of my Beneficiary, and (iv) this Amendment
to Deferral Notice supersedes all prior Deferral Notices and Amendment to
Deferral Notices in respect of the Plan Year to which this Amendment to Deferral
Notice relates.


Date __________                             
 
Signature __________________
Name (please print)